Citation Nr: 0910744	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  96-44 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a decision dated March 28, 2006, the Board, in pertinent 
part, denied entitlement service connection for a back 
disability.  The Veteran appealed that determination to the 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision dated in April 2008, the Court, in 
pertinent part, reversed the Board's denial of entitlement to 
service connection for a back disability, and remanded the 
matter for further proceedings consistent with the Court's 
decision.

Pursuant to the Court's April 2008 Memorandum Decision, the 
matters of initial assignment of an effective date for 
entitlement to service connection for a back disability, and 
the initial disability rating(s) to be assigned, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 2008 Memorandum Decision, implemented by a 
May 2008 Judgment, the Court of Appeals for Veterans Claims 
ruled that the criteria for entitlement to service connection 
for a back disability are met and that entitlement to service 
connection for a back disability is warranted.

2.  The April 2008 Memorandum Decision of the Court cites 
clinical evidence of record that establishes that the Veteran 
is currently diagnosed with neuropathy of the cervical spine 
(December 2001 VA examination), sciatic and femoral nerve 
root peripheral neuropathy of the lumbar spine (December 2001 
VA examination), a scar of the posterior left back (December 
2001 VA examination), degenerative disc disease of the lumbar 
spine (February 2002 VA MRI and October 2004 VA examination), 
and degenerative joint disease (spondylosis) of the 
lumbosacral spine (October 2004 VA X-ray examination and July 
2005 VA examination); and additional clinical evidence of 
record demonstrates cervical spine arthritis (May 1997 VA X-
ray examination).


CONCLUSION OF LAW

Neuropathy of the cervical spine, arthritis of the cervical 
spine, sciatic and femoral nerve root peripheral neuropathy 
of the lumbar spine, degenerative disc disease of the lumbar 
spine, degenerative joint disease (spondylosis) of the 
lumbosacral spine, and a scar of the posterior left back, 
were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, the benefit sought on appeal is granted.  
Therefore, no further notice or development is needed with 
respect to the appeal for entitlement to service connection 
for a back disability.



Service Connection for Back Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A Veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In a March 2006 Board decision, the Board, in pertinent part, 
denied entitlement to service connection for a back 
disability.  The Veteran appealed the Board's decision.  In 
an April 2008 Memorandum Decision, implemented by a May 2008 
Judgment, the Court of Appeals for Veterans Claims ruled that 
the criteria for entitlement to service connection for a back 
disability are met and that service connection for a back 
disability is warranted.  The April 2008 Memorandum Decision 
of the Court cites clinical evidence of record that 
establishes that the Veteran is currently diagnosed with 
neuropathy of the cervical spine (December 2001 VA 
examination), sciatic and femoral nerve root peripheral 
neuropathy of the lumbar spine (December 2001 VA 
examination), a scar of the posterior left back (December 
2001 VA examination), degenerative disc disease of the lumbar 
spine (February 2002 VA MRI and October 2004 VA examination), 
and degenerative joint disease (spondylosis) of the 
lumbosacral spine (October 2004 VA X-ray examination and July 
2005 VA examination); and additional clinical evidence of 
record demonstrates cervical spine arthritis (May 1997 VA X-
ray examination).  The Court has exclusive jurisdiction to 
affirm, modify, or reverse a decision of the Board or to 
remand the matter, as appropriate.  See 38 U.S.C.A. §§ 7252, 
7261; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  
Accordingly, the Board hereby implements the determination of 
the Court that entitlement to service connection for a back 
disability is warranted.


ORDER

Entitlement to service connection for back disability, 
currently diagnosed as neuropathy of the cervical spine, 
arthritis of the cervical spine, sciatic and femoral nerve 
root peripheral neuropathy of the lumbar spine, degenerative 
disc disease of the lumbar spine, degenerative joint disease 
(spondylosis) of the lumbosacral spine, and a scar of the 
posterior left back, is granted.


REMAND

In its April 2008 Memorandum Decision, the Court of Appeals 
for Veterans Claims found that entitlement to service 
connection for a back disability is warranted, and directed 
the Board to implement further adjudication of this matter, 
including assignment of an effective date for service 
connection and a disability rating, to include staged ratings 
as appropriate.  Such adjudication must be performed by the 
RO in the first instance in order to preserve the Veteran's 
due process and appellate rights.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

Conduct any necessary development and 
adjudicate the matters of: (1) assignment 
of an effective date for the award of 
service connection for neuropathy of the 
cervical spine, arthritis of the cervical 
spine, sciatic and femoral nerve root 
peripheral neuropathy of the lumbar spine, 
degenerative disc disease of the lumbar 
spine, degenerative joint disease 
(spondylosis) of the lumbosacral spine, 
and a scar of the posterior left back; and 
(2) assignment of initial disability 
rating(s), to include staged ratings as 
appropriate, for the service-connected 
back disabilities.

The Veteran and his representative must be 
clearly advised as to his appellate rights 
with respect to these determinations and 
the required time frames for timely 
perfecting an appeal to the Board.

No action is required of the Veteran until he is otherwise 
notified by the RO.  By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


